DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application is granted priority as a CONTINUATION of US Patent Application 15/740,288.

Election/Restrictions
Applicant’s election of group I claims 23-27 and includes amended claims 30, 31 and 33, in the reply filed on 21 September 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the affinity thresholding magnetic field is further configured to break an affinity bond between captured target particles and corresponding capturing receptor particles after removing the background particles from the capture region.  Claim 27 is dependent from claim 23 which recites generating an affinity thresholding magnetic field configured to remove background particles from the capture region.  It is unclear how the generated affinity thresholding magnetic field can both remove background particles from the capture region and break an affinity bond between captured target particles and corresponding capturing receptor particles after removing the background particles.  It is unclear whether the affinity thresholding magnetic field of claim 27 is intended to be the same magnetic field generated in claim 23 or whether an additional affinity thresholding magnetic field is generated after generating the affinity thresholding magnetic field of claim 23.  Claim 27 is interpreted as the method generating two separate affinity thresholding magnetic fields, one to remove background particles and a second to break an affinity bond strength.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-26 is/are rejected under 35 U.S.C. 102(a)(1) and in the alternative under 35 U.S.C. 102(a)(2) as being anticipated by Heil et al. (US 2011/0065209).
Heil et al. teach a method comprising:
providing a ferrofluid (buffer plus sample, par. 53 and 59, having particles, par. 46, that are made of iron oxide and therefore ferromagnetic, par. 46, reads on a ferrofluid) having a plurality of target particles (target analyte complexed with first and second type particles are interpreted as the target particles, par. 22) and background particles (uncomplexed first type particles are interpreted as the background particles, par. 54 and 70) in a fluidic channel (par. 59) or chamber (container, par. 53);
generating, by a first magnetic field generator, a first magnetic field configured to direct at least a portion of the plurality of target particles towards a capture region located along a first side of the fluidic channel (par. 30 and 52), wherein the capture region is functionalized with a plurality of receptor particles configured to capture the plurality of target particles (immobilized capture molecules, par. 61 and 62); and
generating an affinity thresholding magnetic field configure to remove background particles from the capture region (magnetic wash removes non-specifically bound first type particles that are seen as the background particles, par. 109).
Although Heil et al. does not specifically disclose the term “ferrofluid”, neither the instant specification nor the claims provide a specific definition for ferrofluid.  As such, the broadest reasonable interpretation for the term is applied to the claim.  Heil et al. teach a fluidic channel or chamber receiving or having provided thereto a fluid comprising a buffer and sample, wherein the fluid comprises ferromagnetic particles (iron oxide particles, par. 46).  Thus the fluid provided to the fluidic channel or chamber of Heil is considered a ferrofluid because the fluid comprises ferromagnetic particles.
With respect to claim 24, Heil et al. teach the affinity thresholding magnetic field is configured to remove background particles captured by at least a first portion of the plurality of receptor particles (uncomplexed first type particles, seen as the background particles, are non-specifically bound to the capture spot and therefore captured by a first portion of receptor particles and removed by the magnetic wash seen as the affinity thresholding magnetic field, par. 70 and 109).
With respect to claim 25, Heil et al. teach detecting the target particles (complexes including target analyte) captured by a second portion of the plurality of receptor particles (second portion of plurality of receptor particles are bound to the complexes, as opposed to the first portion of receptor particles that are non-specifically bound to the uncomplexed first type particles, wherein the target particle complexes are detected, par. 88 and 109).
With respect to claim 26, Heil et al. teach providing a flow of ferrofluid to the channel (par. 60, 64,108 and 140-141).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27, 30, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (US 2011/0065209), as applied to claim 23, in view of Bailey et al. (US 2013/0261010).
Heil et al. teach an affinity thresholding magnetic field that is configured to remove non-specifically bound background particles from a capture region, but fail to teach generating another affinity thresholding magnetic field that breaks an affinity bond strength between captured target particles and corresponding capturing receptor particles after removing the background particles from the capture region.
Bailey et al. teach a method comprising:
providing a fluid comprising a plurality of magnetic particles comprising background particles (non-specifically bound particles are background particles, par. 342) and target particles (magnetic particles that form complexes with a target analyte to form target particles, par. 331);
generating, by a first magnetic field generator, a first magnetic field configured to direct a portion of the target particles towards a capture region functionalized with a plurality of receptor particles configured to capture the plurality of target particles (capture region is optical sensor having capture probe, par. 153 and 165; magnetic field directs particles toward the capture region, par. 331 and 346);
generating an affinity thresholding magnetic field configured to remove background particles from the capture region (second magnetic field generated by pull-off magnet to force non-specifically bound magnetic particles away from the capture surface, par. 344 and 349);
generating an additional affinity thresholding magnetic field to break an affinity bond strength between captured target particles and corresponding capture receptor particles after removing the background particles from the capture region (tunable pull-off magnet that first targets weakest non-specific bonds and then increased to remove non-specifically bound magnetic particles, then increased further to generate the additional affinity thresholding magnetic field that removes specifically bound magnetic particles that breaks an affinity bond strength between the captured target particles and the corresponding capture receptor particles, par. 353); 
detecting a remaining amount of captured target particles after application of the additional affinity thresholding magnetic field that removes the captured target particles (output from optical sensors monitored to determine remaining amount of target particles to determine binding strength of magnetic particles, par. 353-354); and
determining based on the remaining amount, an affinity bond strength between target particle and a receptor particle (measuring the binding strength of target biomolecular interactions, par. 353), wherein determining an affinity bond strength includes determining the remaining amount of captured target particles is less than a predetermined threshold value (all target particles are removed from the optical sensor in order to determining the affinity bond strength, which is less than a predetermined threshold value of any target particles bound to the capture region, par. 353), in order to provide measurement of the binding strength of target biomolecular interactions and a tunable pull-off magnet that selectively removes magnetic particles from the capture region (par. 353).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Heil et al., generating an additional affinity thresholding magnetic field that breaks an affinity bond between captured target particles and corresponding capturing receptor particles to determine an affinity bond strength between a target particle and a receptor particle as taught by Bailey et al., in order to provide measurement of binding strength between targeted biomolecular reactions (Bailey, par. 353).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Heil and Bailey are similarly drawn to optical detection of target particles formed from a complex of target analyte and magnetic particles bound to capture particles in a capture region and magnetic manipulation of the complexes to the capture region.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,285,490 (‘490). Although the claims at issue are not identical, they are not patentably distinct from each other.  ‘490 recites method steps not recited in the instant claims.  However, the instant claims use open claim language “comprising” and therefore does not exclude the presence of additional elements.
‘490 recites a method comprising:
receiving a ferrofluid having a plurality of target particles and background particles in a fluidic channel (receiving a flow within a microchannel, the flow comprising a plurality of target particles and background particles in a ferrofluid, claim 1);
generating, by a first magnetic field generator, a first magnetic field configured to direct at least a portion of the plurality of target particles towards a capture region located along a first side of the fluidic channel (generating a first magnetic field with two sets of electrodes to focus flow of target particles to a surface of a capture region, claim 1), the capture region functionalized with a plurality of receptor particles configured to capture the plurality of target particles (surface of capture region functionalized with capture molecules configured to bind with a target particle, claim 1); and
generating an affinity thresholding magnetic field configured to remove background particles from the capture region (generating a second magnetic field, seen as claimed affinity thresholding magnetic field, with defocusing excitation to remove unbound particles from the capture region without removing target particles (claim 1).
With respect to claim 24, ‘490 recites the affinity thresholding magnetic field is configured to remove background particles captured by at least a first portion of the plurality of receptor particles (remove unbound particles from capture region, claim 1).
With respect to claim 25, ‘490 recites the method further comprising detecting target particles captured by a second portion of the plurality of receptor particles (detecting bound target particle, claim 1).
With respect to claim 26, ‘490 recites receiving a flow of the ferrofluid (claim 1).

Claim 23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 23 of copending Application No. 17/704,820 (reference application, ‘820). Although the claims at issue are not identical, they are not patentably distinct from each other.  ‘820 recites method steps not recited in the instant claims.  However, the instant claims use open claim language “comprising” and therefore does not exclude the presence of additional elements.
‘820 recites a method comprising:
receiving a ferrofluid having a plurality of target particles and background particles in a fluidic channel (claim 23);
generating, by a first magnetic field generator, a first magnetic field configured to direct at least a portion of the target particles towards a capture region located along a first side of the fluidic channel, the capture region functionalized with a plurality of receptor particles configured to capture the plurality of target particles (plurality of electrodes are the claimed magnetic field generator and generate a focusing excitation magnetic field that flows the target particles toward the capture region where a plurality of target particles bind with the capture molecules, claims 19 and 23); and 
generating an affinity thresholding magnetic field configured to remove background particles from the capture region (defocusing excitation magnetic field removes unbound background particles from the capture region, claims 19 and 23).
With respect to claim 24, ‘820 recites the affinity thresholding magnetic field configured to remove background particles captured by at least a first portion of the plurality of receptor particles (claim 24).
	With respect to claim 25, ‘820 recites the method further comprising detecting target particles captured by the plurality of receptor particles (claim 19).
	With respect to claim 26, ‘820 recites receiving a flow of the ferrofluid (claim 24).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/           Primary Examiner, Art Unit 1677